DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 5is/are rejected under 35 U.S.C. 103 as being unpatentable over Litvinov [US 20150194261].
	Claim 1: Litvinov teaches a method for reducing a metal oxide for desirable properties such as providing a magnetic film [abstract], wherein the method includes obtaining a PdCoO2 film [0008], positioning the PdCoO2 film on a substrate [0008], applying a reducing agent such as H2 on the PdCoO2 film [0007] and annealing the film [0008]. Although Litvinov does not explicitly teach cooling the film to room temperature, it would have been obvious to one of ordinary skill in the art that in order subsequently handle the product after annealing it would have been obvious to one of ordinary skill in the art to allow for the product to cool to room temperature for subsequent handling or processing. 
	Claim 5: Litvinov teaches the hydrogenation includes annealing up to 24 hours [claim 6], where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (See MPEP 2144.05.I).

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Litvinov as applied to claim 1 above, and further in view of Kelly [Annealing and impurity effects in Co thin films for MOL contact and BEOL metallization].
Teaching of the prior art is aforementioned but does not appear to teach the limitations of claims 2-3. Kelly is provided.
Claims 2-3: Kelly teaches annealing by hydrogenation can be performed by a flow of gas mixture comprising 5-100% hydrogen gas mixed with Ar [pg 1, col 2]. It would have been obvious to one of ordinary skill in the art to use a gas mixture as taught by Kelly as an alternative reducing agent, since Kelly teaches this is another operable means for annealing by hydrogenation (and removing oxygen) [abstract]. 
Claim 4: Litvinov teaches annealing at a temperature of 150 degree C [0033-0034].

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Litvinov as applied to claim 1 above, and further in view of Thareja [US 20210202507].
	Teaching of the prior art is aforementioned, but does not appear to teach annealing the film at the claimed ramp rate in claim 6. Thareja is provided.
	Claim 6: Thareja teaches annealing with controlled ramp rate can affect film properties such as structure, ferroelectricity etc. [0048]. Although Thareja does not explicitly teach the claimed ramp rate range, it would have been obvious to one of ordinary skill in the art to optimize the ramp rate of annealing as a workable parameter through routine experimentation since Thareja teaches the ramp rate can affect film properties [0048].
	Claim 7: Litvinov teaches the annealing step is held at a predetermined temperature for a designated time [0008].
	Claims 8-10: although Litvinov does not explicitly teach the properties of the PdCoO2 thin film having out-of-plane anisotropy, sign-tunable anomalous hall effect, and without reversal of magnetization direction as require of claims 8-10, since Litvinov teaches using the same materials and conditions and method steps as claimed, one of ordinary skill in the art would have expected these properties to naturally flow from produced film product. 

Claim(s) 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Litvinov as applied to claim 1 above, and further in view of Harada [Anomalous Hall effect at the spontaneously electron-doped polar surface of PdCoO2 ultrathin films].
 	Teaching of the prior art is aforementioned, but does not appear to teach the limitations of claims 11-13. Harada is provided.
	Claims 8-10: Harada teaches modifying a PdCoO2 film to have a sign-tunable anomalous Hall effect [abstract; pg 013282-5, col 2] which is ferromagnetic [abstract]. It would have been obvious to one of ordinary skill in the art to modify the PdCoO2 film as taught by Harada in order to enhance the magnetic properties of the film.
	Claim 11: Harada teaches the PdCoO2 film can have a thickness of 13.0 nm and, or 5.4 nm [Fig. 2 description]. 
	Claim 12: Harada teaches the substrate can be Al2O3 [pg 013282-3, col 1].

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Litvinov as applied to claim 1 above, and further in view of Brahlek [Growth of metallic delafossite PdCoO2 by molecular beam epitaxy].
	Teaching of the prior art is aforementioned, but does not appear to teach the limitations of claim 13.
	Claim 13: Harada teaches the thin film is grown on the substrate under plasma oxygen [abstract]. It would have been obvious to one of ordinary skill in the art to grow the delafossite metal oxide film with improved properties using plasma oxygen, so as to effectively control the oxidation of Pd [abstract].
Conclusion
	Claims 1-13 are rejected.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “The properties of ultrapure delafossite metals.” “Annealing and impurity effects in Co thin films for MOL contact and BEOL metallization” “In situ modification of a delafossite type PdCoO2 bulk single crystal for reversible hydrogen sorption and fast hydrogen evolution” “Effective reduction of PdCoO2 thin films via hydrogenation and sign tunable anomalous hall effect”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353. The examiner can normally be reached Monday to Friday 1:00PM to 4:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDY C LOUIE/Primary Examiner, Art Unit 1715